Citation Nr: 0623884	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  02-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for status post left knee total arthroplasty with revision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to May 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the benefit 
sought on appeal.  The veteran perfected an appeal of that 
decision.


FINDING OF FACT

The left knee disability is manifested by chronic residuals 
consisting of severe painful motion and weakness.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for status 
post left knee total arthroplasty with revision are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5055 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Evaluation of Left Knee Disability

The evidence shows that the veteran underwent a total left 
knee arthroplasty in September 1998.  His left knee 
disability is, therefore, properly rated under Diagnostic 
Code 5055.  That diagnostic code indicates that a 100 percent 
rating applies for one year following implantation of the 
prosthesis.  Following the one-year period, a 60 percent 
rating applies if the replacement resulted in chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  If the implantation results in 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is to be rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262, with 
application of a minimum rating of 30 percent.  38 C.F.R. 
§ 4.71a (2005).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40 
(2005).  

The evidence shows that the left knee disability is 
manifested by severe pain and weakness in the knee.  When 
examined in April 2001 the veteran reported pain, weakness, 
stiffness, recurrent subluxation, instability, and lack of 
endurance in the joint.  He stated that the pain in the left 
knee was constant, and became intermittently excruciating for 
up to a whole day.  He had a flare-up of pain with activity.  
He underwent a revision to the arthroplasty in April 2002 due 
to chronic pain and instability in the knee.  Although he 
reported a significant improvement in his symptoms when 
examined in June 2002, he testified in November 2004 that he 
was again experiencing significant pain and weakness in the 
knee.  

When examined in March 2005 the examiner noted that the 
veteran had received cortisone injections in the knee due to 
pain, but that the relief was short lived.  He had difficulty 
walking more than 50 feet, climbing stairs, arising from a 
seated position, prolonged sitting, and performing the 
activities of daily living.  The examiner found a significant 
functional impairment in the left knee due to pain, 
fatigability, instability, and incoordination due to the 
instability.  On examination the veteran walked with a cane 
and antalgic gait, favoring the left leg.  The examination 
revealed pain on palpation and instability in the knee.  In 
responding to questions posed regarding the specific rating 
criteria, the examiner found that the veteran had chronic 
residuals with severe painful motion and weakness in the left 
knee.  The Board finds, therefore, that the criteria for a 
60 percent rating for the left knee disability are met.

When granting an increased rating, the Board must explain why 
a higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  The 60 percent rating that has 
been assigned is the maximum rating available for the chronic 
residuals of a knee arthroplasty, beyond the one-year period 
following the surgery.  The Board finds, therefore, that 
entitlement to a rating in excess of 60 percent is not shown.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to a 
higher rating in March 2001 and December 2004.  In those 
notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) (2005).  Prior to 
effectuating the Board's award of the higher rating the RO 
will inform him of the evidence needed to determine the 
appropriate effective date, so that failure to do so when his 
claim was filed is not prejudicial to him.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private and VA treatment records he identified, and provided 
him medical examinations in April 2001, June 2002, and March 
2005.  The development requested in the Board's November 2004 
remand has been completed.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
claim; as such, all relevant data has been obtained for 
determining the merits of his claim and no reasonable 
possibility exists that any further assistance is necessary 
to substantiate his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

A 60 percent rating for status post left knee total 
arthroplasty with revision is granted, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


